Case 2:20-cv-02930-RGK-SK Document 19 Filed 07/22/20 Pageiof1 Page ID#:61

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-02930-RGK-SK Date July 22, 2020

 

 

Title ELIZABETH TICATO v. VELOCITY INVESTMENTS, LLC

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

Sharon L. Williams (not present) Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order Re: Plaintiff’s Response to OSC (DE 18); OSC

re: Untimely Answer

On July 17, 2020, the Court issued an OSC re Lack of Prosecution as to Defendants Velocity
Investments and Mandarich Law Group. On July 21, 2020, Plaintiff filed a timely response as to
Velocity Investments, and Mandarich Law Group filed an Answer. Upon review of the filings, the Court
hereby orders:

(1) The action against Velocity Investments will be dismissed for lack of prosecution unless one of
the following is filed no later than July 27, 2020: (1) Velocity’s Answer to the First Amended
Complaint; (2) Notice of Voluntary Dismissal of Velocity; or (3) Request for Entry of Default as
to Velocity.

(2) Defendant Mandarich Law Group’s Answer was due on July 6, 2020. Mandarich did not file its
Answer until July 21, 2020. Mandarich Law Group is ordered to show cause in writing why its
Answer should not be stricken as untimely. The response shall be filed no later than July 24,
2020, and limited to three (3) pages in length.

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
